DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on April 8, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 08, 2020 and August 07, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (hereinafter “Yi”, US 2021/0160120) in view of Chen et al. (hereinafter “Chen”, US 2020/0100229).
Regarding claims 9, and 16, Yi discloses a terminal, and a radio communication method for a terminal comprising: 
a first synchronization signal (PSS), a second synchronization signal (SSS), and a broadcast channel (PBCH) in a predetermined block that is formed by a predetermined number of symbols and a predetermined number of subcarriers (i.e., PSS, PSS, and PBCH is formed by a number of symbols, and subcarriers as shown in Fig. 3); and 
the PSS, the SSS and the PBCH that form the predetermined block (i.e., a block as shown in Fig. 3),
wherein the PSS and the SSS are located in a first frequency domain (i.e., PSS & SSS is located in a first band as shown in Fig. 3), 
wherein the PBCH is located in at least part of a second frequency domain that is broader than the first frequency domain (i.e., PBCH is located in a larger band as shown in Fig. 3), and 
wherein the PBCH is located in at least part of a first predetermined domain neighboring the SSS in the frequency direction in the predetermined block (i.e., PBCH is located in one of the frequency band and is adjacent to SSS as shown in Fig. 3) and the PBCH is not located in a second predetermined domain neighboring the PSS in the frequency direction in the predetermined block (i.e., PBCH is located in a different band from PSS as shown in Fig. 3). 
Yi, however, does not disclose the terminal includes:
a processor that controls reception of a first synchronization signal (PSS), a second synchronization signal (SSS), and a broadcast channel (PBCH); and 
a receiver that receives the PSS, the SSS and the PBCH.
In a similar endeavor, Chen discloses downlink control information design for low cost devices.  Chen also discloses the terminal (i.e., UE 120 as shown in Fig. 3) comprises:
a processor that controls reception of a first synchronization signal (PSS), a second synchronization signal (SSS), and a broadcast channel (PBCH) (i.e., a controller/processor 380 as shown in Fig. 3, and as described in paragraph 0034); and 
a receiver that receives the PSS, the SSS and the PBCH (i.e., receive processor 358 as shown in Fig.3 , and as described in paragraph 0034).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to control and/or process the information.
With further regard to claim 15, the Examiner rejects this claim at least for the same reasons discussed above.  In addition, Chen also discloses a base station (i.e., base station 110 as shown in Fig. 3) comprises a processor that controls transmission of a first synchronization signal (PSS), a second synchronization signal (SSS), and a broadcast channel (PBCH) (i.e., controller/processor 340 as shown in Fig. 3, and as described in paragraph 0034); and a transmitter that transmits the PSS, the SSS, and the PBCH (i.e., a transmitter processor 320 as shown in Fig. 3, and as described in paragraph 0034).

Regarding claim 10, Yi, and Chen disclose all limitations recited within claims as described above.  Yi also discloses wherein the PBCH comprises: 
a first part of the PBCH located in the second frequency domain in a symbol other than that for the PSS and the SSS (see Fig. 3); and 
a second part of the PBCH located in at least part of the first predetermined domain in a symbol that is the same as that for the SSS (see Fig. 3). 

Regarding claim 11, Yi, and Chen disclose all limitations recited within claims as described above.  Yi also discloses wherein the second part of the PBCH is spaced from the SSS by a number of predetermined subcarriers (i.e., PBCH and SSS are spaced from subcarrier 47-56, and 182-192 as shown in Fig. 3). 

Regarding claim 12, Yi, and Chen disclose all limitations recited within claims as described above.  Yi also discloses wherein the second part of the PBCH is located in a third predetermined domain spaced from the SSS by a first number of subcarriers, and in a fourth predetermined domain spaced from the SSS by a second number of subcarriers (see Fig. 3). 

Regarding claim 13, Yi, and Chen disclose all limitations recited within claims as described above.  Yi also discloses wherein the first frequency domain is included in the second frequency domain, and the first predetermined domain is a domain in which the first frequency domain and the second frequency domain do not overlap (see Fig. 3).

Regarding claim 14, Yi, and Chen disclose all limitations recited within claims as described above.  Yi also discloses wherein the second frequency domain is less than double a size of the first frequency domain (i.e., Fig. 3 shows that PBCH band is less than double the size of the PSS and/or SSS). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644